Case 2:18-cv-14021-LJM-APP ECF No. 20 filed 09/27/19                PageID.614       Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


KIMBERLY NATION,

              Plaintiff,
                                                    CIVIL NO. 18-14021
              V.                                    HON. LAURIE J. MICHELSON

ATLAS TECHNOLOGIES, LLC,
et al.,

              Defendants.
                              /

                                  ORDER OF DISMISSAL

      Pursuant to the Stipulation of the parties filed on September 23, 2019 (Dkt. 18),

       IT IS HEREBY ORDERED that the above-captioned matter is DISMISSED with

prejudice.

                                            s/Laurie J. Michelson
                                            LAURIE J. MICHELSON
                                            UNITED STATES DISTRICT JUDGE

       Dated: September 27, 2019


                                     CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the
       attorneys and/or parties of record by electronic means or U.S. Mail on September 27,
       2019.

                                                    s/Erica Karhoff
                                                    Case Manager to
                                                    Honorable Laurie J. Michelson
